Case 8:19-cv-01910-TPB-AAS Document 118 Filed 09/10/21 Page 1 of 3 PageID 4218




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

 CREATIVE CHOICE HOMES XXXI, LLC,
 f/k/a Creative Choice Homes XXXI, Inc.,

       Plaintiff,

 v.                                            Case No: 8:19-cv-1910-TPB-AAS

 MG AFFORDABLE MASTER, LLC,
 MG GTC MIDDLE TIER I, LLC,
 and MG GTC FUND I, LLC,

       Defendants.
 ________________________________________ /

      ORDER DENYING MOTION FOR LEAVE TO FILE UNDER SEAL

       This matter is before the Court on Plaintiff’s “Unopposed Motion for Leave to

 File Under Seal” (Doc. 111). Plaintiff argues that the information it seeks to submit

 under seal in opposition to Defendants’ summary judgment motion involves

 Defendants’ ownership and organizational structure and/or unspecified financial

 information designated by the parties as confidential under the protective order

 entered by the Court. (Doc. 94).

       Because the public has a presumptive right of access to information filed in

 connection with non-discovery motions, sealing such information is disfavored. See,

 e.g., Verma v. Mem. Healthcare Group, Inc., No. 3:16-cv-427-J-25JRK, 2017 WL

 8315889, at *1 (M.D. Fla. May 2, 2017); Graphic Packaging Int’l, Inc. v. C.W.

 Zumbiel Co., No 3:10-cv-891-J-JBT, 2010 WL 6790538, at *1 (M.D. Fla. Oct. 28,


                                       Page 1 of 3
Case 8:19-cv-01910-TPB-AAS Document 118 Filed 09/10/21 Page 2 of 3 PageID 4219




 2010). Local Rule 1.11(a) accordingly limits a party’s ability to file information

 under seal to “compelling” circumstances:

       Because constitutional law and common law afford the public a
       qualified right of access to an item filed in connection with the
       adjudication of a claim or defense, sealing is unavailable absent a
       compelling justification. Sealing is not authorized by a confidentiality
       agreement, a protective order, a designation of confidentiality, or a
       stipulation.

       Under the Local Rule, the fact that documents have been designated as

 confidential under a protective order is insufficient, without more, to demonstrate

 good cause to seal documents submitted in connection with a motion for summary

 judgment. Regions Bank v. Kaplan, No 8:16-cv-2867-T-23AAS, 2018 WL 7982868,

 at *1 (M.D. Fla. Jan. 10, 2018). The motion provides no specific information

 showing good cause to override the public’s right of access to judicial

 proceedings. See Romero v. Drummond Co., 480 F.3d 1234, 1246 (11th Cir. 2007)

 (listing factors courts consider in assessing whether good cause has been

 shown). Conclusory assertions about the information or the harm that could occur

 upon disclosure are insufficient. Id. at 1247. Instead, “[t]he party opposing

 disclosure must make a particular and specific demonstration of fact showing that

 disclosure would result in an injury sufficiently serious to warrant protection.” In

 re: Photochromic Lens Antitrust Litig., 8:10-MD-2173-T27EAJ, 2011 WL 13141945,

 at *1 (M.D. Fla. June 9, 2011) (internal quotation omitted). Plaintiff’s motion to

 seal is therefore denied without prejudice.

       It is therefore

        ORDERED, ADJUDGED, and DECREED:
                                        Page 2 of 3
Case 8:19-cv-01910-TPB-AAS Document 118 Filed 09/10/21 Page 3 of 3 PageID 4220




       (1) Plaintiff’s “Unopposed Motion for Leave to File Under Seal” (Doc. 111)

          is DENIED WITHOUT PREJUDICE.

       (2) Plaintiff is DIRECTED to file an unredacted copy of its summary

          judgment response and supporting materials on or before September

          20, 2021, unless before that date Plaintiff or Defendants file a motion

          demonstrating good cause for sealing the materials under the

          standards set forth above.

    DONE and ORDERED in Chambers, in Tampa, Florida, this 10th day of

  September, 2021.




                                                TOM BARBER
                                                UNITED STATES DISTRICT JUDGE




                                       Page 3 of 3
